Citation Nr: 0902398	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-20 439	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right knee chondromalacia, status post arthroscopy.

2.  Entitlement to an initial rating higher than 10 percent 
for ligament laxity of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1997 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted the veteran's claim for service 
connection for right knee chondromalacia - claimed as right 
knee pain, and assigned an initial 0 percent (i.e., 
noncompensable) rating retroactively effective from June 28, 
2004, the date of receipt of the claim.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  

In a subsequent March 2007 decision during the pendency of 
the appeal, the RO increased the initial rating for the right 
knee chondromalacia from 0 to 10 percent with the same 
retroactive effective date of June 28, 2004.  Also, effective 
May 25, 2006, the RO granted a temporary 100 percent rating 
based on surgical or other treatment necessitating 
convalescence.  See 38 C.F.R. § 4.30 (paragraph 30).  And as 
of July 1, 2006, the prior 10 percent rating resumed.

Even more recently, in a September 2007 decision, the RO also 
granted an additional separate 10 percent rating for ligament 
laxity of the right knee, retroactively effective from August 
15, 2007.  The veteran has continued to appeal, requesting 
higher ratings for both the chondromalacia and laxity, that 
is, for when he did not have the temporary 100 percent 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). (A 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  

As support for his claims, the veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

FINDINGS OF FACT

1.  At worst, and even considering his pain, the veteran has 
range of motion in his right knee from 0 degrees of extension 
to 115 degrees of flexion.

2.  There is no more than slight recurrent subluxation and/or 
lateral instability in this knee.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 10 percent for the right knee chondromalacia, 
status post arthroscopy.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.71a, DCs 
5003, 5010, 5099, 5258, 5259, 5260, 5261, 5262, 5263 (2008).

2.  The criteria also are not met for an initial disability 
rating higher than 10 percent for the right knee ligament 
laxity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 4.1-4.7, 4.71a, DC 5257 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2004 and June 2006.  The letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that March and June 2006 letters 
complied with Dingess by discussing the downstream 
disability rating and effective date elements of his claims 
- keeping in mind they initially arose in the context of him 
trying to establish his underlying entitlement to service 
connection, since granted.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) (indicating that in cases, as here, 
where the claim arose in another context, namely, the veteran 
trying to establish his underlying entitlement to service 
connection, and this claim since has been granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 
5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled).  See also Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007).

In any event, and of equal or even greater significance, 
after providing that additional Dingess notice, though not 
technically required to have done that, the RO went back and 
readjudicated the claims in the March 2007 SSOC, and again in 
another SSOC issued in October 2007 - including considering 
the additional evidence received in response to that 
additional notice.  See again Mayfield IV and Prickett, 
supra.

Moreover, the RO sent another Dingess letter in December 
2008, and there has been no reason to again go back and 
readjudicate the claims, such as in another SSOC, because the 
veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
another SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and arranged for several, relatively recent VA compensation 
examinations to assess the severity of his right knee 
disability.  38 C.F.R. § 3.327(a) (2008).  See also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 
7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 
1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran testified at his recent November 2008 hearing 
that he has difficulty playing with his children, doing 
household chores, was unable to withstand the physical rigors 
of his former law enforcement job, and is unable to 
participate in his favorite sports of skiing, basketball, 
football, and lifting weights.  He also asserted his knee is 
loose or unstable twice a week, and that his kneecap slides 
or pops out on a daily basis.  



Since the veteran's claims arose from his disagreement with 
the initial ratings assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In this case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  But here, in the latter Fenderson 
scenario, where the veteran has expressed his dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  



A.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 10 Percent for the Right Knee Chondromalacia, 
Status Post Arthroscopy

The veteran's current 10 percent rating is under Diagnostic 
Codes 5099-5010.  His specific diagnoses are not listed in 
the Rating Schedule.  Therefore, the RO assigned DC 5099 
pursuant to 38 C.F.R. § 4.27 (2008), which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first by the numbers of the most closely related body 
part and "99."  See 38 C.F.R. § 4.20 (2008).  
The RO determined that the most closely analogous diagnostic 
code is 5010, for traumatic arthritis.

DC 5010 provides that traumatic arthritis, when substantiated 
by X-ray findings, is to be evaluated under DC 5003 as 
degenerative or osteoarthritis, which in turn indicates the 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved - which, here, are DC 5260 for limitation 
of flexion and DC 5261 for limitation of extension.

When the limitation of motion of the specific joint or joints 
involved is noncompensable (i.e., 0 percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Moreover, 
under Diagnostic Code 5003, in the absence of limitation of 
motion, a 10 percent rating is warranted where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A higher 20 percent rating requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).  



Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, 
DC 5260.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; and extension limited to 5 degrees warrants a 
zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, 
DC 5261.

Normal range of motion in the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2008) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2008), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  So VA's Office of General Counsel 
has clarified that compensating a claimant for separate 
functional impairment under DCs 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  In this opinion, VA's General 
Counsel held that a veteran who has arthritis under DC 5003 
and instability of the knee under DC 5257 may be rated 
separately, provided that a separate rating is based on 
additional disability.  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38C.F.R. § 4.59.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  



Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an initial rating higher than 10 percent for the 
veteran's right knee chondromalacia.  In particular, the 
three VA orthopedic examination reports provide highly 
probative evidence against his claim.  The August 2004 VA 
examination report notes that his right knee demonstrated 
nearly full motion, with 0 degrees of extension and 
130 degrees of flexion, and there was no pain on motion.  A 
June 2006 private treatment report also showed nearly full 
range of motion, from 0 degrees of extension to 135 degrees 
of flexion, though noting tenderness of the right knee.  When 
examined by VA in August 2006, his right knee demonstrated 
full range of motion, from 0 degrees of extension to 140 
degrees of flexion, even considering his pain throughout the 
range of motion.  His most recent August 2007 VA examination 
report shows some limitation of range of motion, with 0 
degrees of extension, but only 115 degrees of flexion 
due to pain on motion.  

Even so, it is important for the veteran to understand that 
these findings do not even meet the criteria for a 
noncompensable (i.e., 0 percent) rating under DCs 5260 or 
5261, much less the requirements for a compensable rating 
higher than 10 percent.  However, it appears that his current 
10 percent disability rating has been based on his complaints 
of right knee pain, as well as the X-ray evidence of 
arthritis in this knee, as revealed in his January 2006 
private MRI report by Dr. A.R.  Lichtenfels, 1 Vet. App. 488.  

Simply stated, the veteran's pain is the basis for the 
currently assigned 10 percent rating because, without 
consideration of it, he does not have compensable 
limitation of motion.  Nevertheless, in light of the fact 
that his right knee has full extension (to 0 degrees), and 
flexion far greater than 30 degrees, there is simply no basis 
for assigning a disability rating higher than 10 percent 
under the range-of-motion criteria.  In reaching this 
decision, the Board also notes that separate compensable 
ratings are not warranted under DCs 5260 and 5261 since his 
right knee has not reached compensable levels for either 
extension or flexion limitation, as discussed in VAOPGCPREC 
9-2004 (September 17, 2004).  

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Even giving full consideration to the veteran's 
complaints of pain on motion resulting from his arthritis, a 
disability rating higher than 10 percent is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 and with consideration of 
the DeLuca factors.  Most importantly, the 10 percent rating 
has been assigned based solely on his complaints of pain.  It 
bears reiterating that he does not have sufficient limitation 
of motion in his right knee, either on flexion or extension, 
to warrant even the minimum compensable rating of 10 percent 
under DCs 5260 and 5261.  So his current 10 percent rating is 
the means of compensating him for the additional impairment 
- including additional limitation of motion, from his 
chronic pain from the degenerative changes in this knee.  
Thus, he is already receiving the appropriate amount of 
compensation for the pain and other DeLuca factors.  

B.  Initial Rating Higher than 10 Percent for the Ligament 
Laxity

As explained, the RO assigned a separate 10 percent rating 
for the ligament laxity of the veteran's right knee.  So he 
already has a separate rating of the type contemplated by 
VAOPGCPRECs 23-97 and 9-98.  And for the reasons and bases 
discussed below, the Board finds that the preponderance of 
the evidence is against his claim for an initial rating 
higher than 10 percent for this component of his right knee 
disability.  

Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257(2008).



The veteran contends that he suffers from daily subluxation 
of his right knee and that he has laxity at least twice a 
week.  However, the objective clinical findings show no more 
than slight instability/laxity in this knee, as opposed to 
the required moderate for a higher 20 percent rating.  Of 
note, the August 2004 VA examination report found "no 
subluxation or lateral instability of the right knee," and 
indeed, the Lachman, McMurray and drawer tests were all 
negative, further indicating against objective confirmation 
of subluxation or lateral instability.  Negative results for 
these tests were repeated in a June 2006 private treatment 
report.  In addition, the August 2006 VA examination report 
specifically found no instability, clicks or snaps, grinding, 
patellar or meniscus abnormality of the right knee.  
Moreover, the veteran reported to the August 2006 examiner 
that he had no episodes of locking, effusion, dislocation or 
subluxation in his right knee, although he reported requiring 
a brace on this knee to walk - thereby suggesting he at least 
had some instability.  And lastly, the August 2007 VA 
examination stated a "possibility of very mild [ligament] 
laxity" and positive patellofemoral grind.  This may provide 
clinical evidence of slight instability of the right knee, 
but hardly substantiates a finding of moderate instability.  
Indeed, that same August 2007 VA examiner also found a 
negative McMurray test, no need for assistive devices, and 
that the ACL, PCL, LCL, and MCL ligaments are all intact 
without laxity.

So although the veteran claims to have severe instability and 
laxity in his right knee, this objective medical evidence 
mentioned does not support this allegation.  And the Board 
places significant probative weight on the objective clinical 
findings.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  Since the clinical evidence shows 
no more than slight instability/laxity of the right knee, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an initial rating higher than 
10 percent.



Moreover, since, for the reasons and bases discussed, the 
veteran's right knee arthritis (with the associated 
limitation of flexion) and laxity/instability have never been 
more than 10-percent disabling at any time since the 
effective date of service connection, other than when he had 
the temporary 100 percent convalescent rating under 
38 C.F.R. § 4.30, the Board may not "stage" his ratings 
because 10 percent represents his maximum level of disability 
during the entire period at issue.  Fenderson, 12 Vet. App at 
125-26.

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the claims for 
initial ratings higher than 10 percent for the right knee 
disability (both the chondromalacia and laxity).  And as the 
preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Therefore, the 
appeal is denied.

III.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his current schedular ratings for his 
right knee disorder - 10 percent for the chondromalacia and 
another 10 percent for the laxity, for a total of 20 percent.  
38 C.F.R. § 4.25 (combined ratings table).  See 
also 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  When testifying during his 
recent November 2008 hearing, the veteran indicated he had to 
stop working a prior job in tactics at SWAT because of the 
physical demands of that job and the inability of his right 
knee to withstand them.  But he then acknowledged that he had 
since found other employment as an investigator and that this 
newer job is not a demotion, rather promotion money wise.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  With the exception of when 
he convalesced following his right knee surgery (for which he 
already has been compensated, albeit only temporarily, at the 
highest possible level of 100 percent under 38 C.F.R. 
§ 4.30), his evaluation and treatment has been primarily on 
an outpatient basis, not as an inpatient.  So the Board is 
not required to remand this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for an initial rating higher than 10 percent for 
right knee chondromalacia, status post arthroscopy, is 
denied.

The claim for an initial rating higher than 10 percent for 
ligament laxity of the right knee also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


